UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                          )
UNITED STATES OF AMERICA, ex rel.,        )
AARON J. WESTRICK, Ph.D.,                 )                  Civil Action No. 04-0280 (PLF)
                                          )
            Plaintiffs,                   )
                                          )
        v.                                )
                                          )
SECOND CHANCE BODY ARMOR, INC.,           )
et al.,                                   )
                                          )
            Defendants.                   )
__________________________________________)


                          MEMORANDUM OPINION AND ORDER

               Pending before the Court are fourteen motions in limine with respect to the

admission or exclusion of expert testimony by two former corporate executives who are pro se

defendants, and twelve proffered expert witnesses.

               The United States requests a Daubert hearing with live testimony with respect to

three of the proffered experts: Allen L. Price, Bradley S. Field, and Dr. Kazuyuki Yabuki. See

October 12, 2017 Hearing Transcript at 9:19-21 [Dkt. No. 491]. The United States further stated

at the October 12, 2017 status hearing that it “probably” did not need a Daubert hearing with

respect to Herbert Heuchert and Robert Nowak. Id. at 9:24-25. With respect to the remaining

experts, the United States is prepared to rest on the papers. Id. at 10:11-14. Counsel for Toyobo

stated that he saw no need for any Daubert hearings and suggested that the Court decide the

admissibility of the experts’ testimony on the papers. Id. at 18:1-6. Accordingly, it is hereby

               ORDERED that on or before January 5, 2018, counsel shall file a joint report

identifying which witnesses either side wishes to have testify at a Daubert hearing before the
Court in addition to Mr. Price, Mr. Field, and Dr. Yabuki, and how much time is estimated for

the testimony of each witness; and it is

               FURTHER ORDERED that the parties shall agree upon two of the following

dates for the presentation of witness testimony and oral argument with respect to the pending

Daubert motions:

                       Wednesday, January 10, 2018 beginning at 10:00 a.m.;

                       Tuesday, January 16, 2018 beginning at 10:00 a.m.;

                       Monday, January 22, 2018 beginning at 11:00 a.m.;

                       Tuesday, January 23, 2018 beginning at 11:00 a.m.;

                       Thursday, January 25, 2018 beginning at 11:00 a.m.

               SO ORDERED.



                                                           _______/s/_________________
                                                           PAUL L. FRIEDMAN
                                                           United States District Judge
DATE: December 28, 2017




                                                2